DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	Claims 1-20 have been examined and rejected. This Office action is responsive to the amendment filed on August 25, 2022, which has been entered in the above identified application.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-4, 6-8, 10, and 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al (U.S. Patent No. 10,410,350).

Claims 1-4, 6-8, 10 (Method)
Claims 14-17, 19 (Device)
5-1.	Regarding claims 1 and 14, Xu teaches a method for determining a function configured to determine a semantic segmentation of a 2D floor plan representing a layout of a building, the function having a neural network presenting a convolutional encoder-decoder architecture, by disclosing a learning-based approach to segment floorplan images and detect objects using fully convolutional neural networks (CNNs) [column 4, lines 53-58]. In the CNN system, filter weights or coefficients are learned in a training process [column 5, lines 16-17].
	Xu teaches the neural network comprising a pixel-wise classifier with respect to a set of classes comprising at least two classes among a wall class, a door class, and a window class, by disclosing that the CNN system determines where the walls of the floorplan images are on a pixel-by-pixel basis, whereby the CNN system determines a label of a particular pixel [column 5, lines 35-38]. Common labels for floorplans would include room, wall, window, door, etc. [column 5, lines 38-40].
	Xu teaches the method comprising: obtaining a dataset comprising 2D floor plans each associated to a respective semantic segmentation, by disclosing receiving floorplan images as input images [column 5, lines 29-35, 50-53] as well as ground truth images [column 5, lines 41-49].
Liu teaches learning the function based on the dataset, by disclosing that the CNN system’s output is compared to the ground truth image and based on the comparison, altering convolutional filters [column 5, lines 54-67]. The CNN architecture is selected after training of the CNN system is completed [column 15, lines 21-40]. 
	Xu teaches wherein the pixel-wise classifier is a single layer of the neural network, by disclosing that after the Up Pool 1 layer, a fully connected layer is used to determine the label of every pixel in the output image, wall or no-wall [column 18, lines 10-12]. 
Xu teaches the neural network includes weights, and the learning includes, with a single optimization algorithm, updating the weights according to the dataset and to a loss function, by disclosing using backpropagation/gradient descent technique to change convolutional filters and voting weights when creating/learning filters used in the CNN system to minimize a loss function [column 5, line 54 to column 6, line 7; column 12, lines 55-58].

5-2.	Regarding claim 2, Xu teaches all the limitations of claim 1, wherein the function presents a mean accuracy higher than 0.85 and/or a mean intersection-over-union higher than 0.75, by disclosing that the CNN system after training has a mean accuracy of 0.936 [column 13, lines 48-64; TABLE 1].

5-3.	Regarding claims 3 and 15, Xu teaches all the limitations of claims 1 and 14 respectively, wherein the neural network comprises weights, and the learning comprises, with an optimization algorithm, updating the weights according to the dataset and to a loss function, by disclosing using backpropagation/gradient descent technique to change convolutional filters and voting weights when creating/learning filters used in the CNN system to minimize a loss function [column 5, line 54 to column 6, line 7; column 12, lines 55-58].

5-4.	Regarding claim 4, Xu teaches all the limitations of claim 3, wherein the optimization algorithm is a stochastic gradient descent, by disclosing use of a stochastic gradient descent function [column 18, lines 29-31].

5-5.	Regarding claims 6 and 16, Xu teaches all the limitations of claims 3 and 15 respectively, wherein the pixel-wise classifier outputs, for each input 2D floor plan, respective data for inference of a semantic segmentation mask of the input 2D floor plan, the semantic segmentation mask being a pixel-wise classification of the 2D floor plan with respect to the set of classes, the loss function penalizing, for each 2D floor plan of the dataset, inference of a semantic segmentation mask erroneous relative to the respective semantic segmentation associated to the 2D floor plan in the dataset, by disclosing that the output of the CNN system is a probabilistic segmentation result for every pixel and every label representing the likelihood of a given channel being correct, based on the weights of the CNN system [column 18, lines 10-20]. Backpropagation/gradient descent technique is used to change convolutional filters and voting weights when creating/learning filters used in the CNN system to minimize a loss function, where if the error in the CNN system output is large compared to the ground truth, then the convolutional filters and voting weights will be more significantly changed [column 5, line 54 to column 6, line 7; column 12, lines 55-58].
	
5-6.	Regarding claims 7 and 17, Xu teaches all the limitations of claims 6 and 16 respectively, wherein the pixel-wise classifier outputs, for each pixel of an input 2D floor plan, respective data for inference of a class of the set of classes, the loss function penalizing, for each pixel of each 2D floor plan of the dataset, inference of a respective class different from a class provided for said pixel by the respective semantic segmentation associated to the 2D floor plan in the dataset, by disclosing that backpropagation/gradient descent technique is used to change convolutional filters and voting weights when creating/learning filters used in the CNN system to minimize a loss function, where if the error in the CNN system output is large compared to the ground truth, then the convolutional filters and voting weights will be more significantly changed [column 5, line 54 to column 6, line 7; column 12, lines 55-58].

5-7.	Regarding claim 8, Xu teaches all the limitations of claim 7, wherein the respective data outputted by the pixel-wise classifier comprises a distribution of probabilities over the set of classes, by disclosing that the output of the CNN system is a probabilistic segmentation result for every pixel and every label representing the likelihood of a given channel being correct, based on the weights of the CNN system [column 18, lines 10-20].

5-8.	Regarding claim 10, Xu teaches all the limitations of claim 3. Xu does not expressly teach wherein the loss function is multinomial and/or the pixel-wise classifier is a softmax classifier, by disclosing that the classification scheme uses more than two classes [column 5, lines 35-40; column 18, lines 21-28] and thus, training the neural network is multinomial. 

5-9.	Regarding claim 19, Xu teaches all the limitations of claim 14, wherein the device further comprises the processor coupled to the data storage medium, by disclosing a device having a processor and storage medium that runs the CNN system [column 19, lines 33-47; column 20, line 65 to column 21, line 66; figure 15].

Claims 12-13 (Method)
Claims 18, 20 (Device)
5-10.	Regarding claims 12 and 18, Xu teaches the claim comprising: determining a semantic segmentation of a 2D floor plan representing a layout of a building, by: obtaining the 2D floor plan, and applying a function to the 2D floor plan, the function being learnable according to a computer-implemented process for determining a function configured to determine a semantic segmentation of a 2D floor plan representing a layout of a building, the function having a neural network presenting a convolutional encoder-decoder architecture, the neural network comprising a pixel-wise classifier with respect to a set of classes, by disclosing a learning-based approach to segment floorplan images and detect objects using fully convolutional neural networks (CNNs) [column 4, lines 53-58]. In the CNN system, filter weights or coefficients are learned in a training process [column 5, lines 16-17]. The CNN system determines where the walls of the floorplan images are on a pixel-by-pixel basis, whereby the CNN system determines a label of a particular pixel [column 5, lines 35-38].
	Xu teaches the classes comprising at least two classes among a wall class, a door class and a window class, by disclosing that common labels for floorplans would include room, wall, window, door, etc. [column 5, lines 38-40].
Xu teaches the process including: obtaining a dataset comprising 2D floor plans each associated to a respective semantic segmentation, by disclosing receiving floorplan images as input images [column 5, lines 29-35, 50-53] as well as ground truth images [column 5, lines 41-49].
Xu teaches learning the function based on the dataset, by disclosing that the CNN system’s output is compared to the ground truth image and based on the comparison, altering convolutional filters [column 5, lines 54-67]. The CNN architecture is selected after training of the CNN system is completed [column 15, lines 21-40]. 
	Xu teaches wherein the pixel-wise classifier is a single layer of the neural network, by disclosing that after the Up Pool 1 layer, a fully connected layer is used to determine the label of every pixel in the output image, wall or no-wall [column 18, lines 10-12]. 
Xu teaches the neural network includes weights, and the learning includes, with a single optimization algorithm, updating the weights according to the dataset and to a loss function, by disclosing using backpropagation/gradient descent technique to change convolutional filters and voting weights when creating/learning filters used in the CNN system to minimize a loss function [column 5, line 54 to column 6, line 7; column 12, lines 55-58].

5-11.	Regarding claim 13, Xu teaches all the limitations of claim 12, further comprising: obtaining a 2D floor plan representing a layout of the building, and generating a 3D model representing the building based on the semantic segmentation, by disclosing rendering a floorplan image using the CNN system into a three dimensional floorplan image [column 19, lines 14-27].

5-12.	Regarding claim 20, Xu teaches all the limitations of claim 18, wherein the device further comprises the processor coupled to the data storage medium, by disclosing a device having a processor and storage medium that runs the CNN system [column 19, lines 33-47; column 20, line 65 to column 21, line 66; figure 15].

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 5, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (U.S. Patent No. 10,410,350) in view of Liu et al (“Raster-to-Vector: Revisiting Floorplan Transformation,” October 22, 2017).

7-1.	Regarding claim 5, Xu teaches all the limitations of claim 4. Xu does not expressly teach wherein the loss function is a cross-entropy loss function. Liu discloses that it was well known to use pixelwise softmax cross entropy loss for classification of pixels in a floor plan [Liu, Section 4.1 Junction layer conversion via a CNN, paragraph 1]. This would help improve accuracy of the CNN system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a cross-entropy loss function, as taught by Liu. This would help improve accuracy of the CNN system.

7-2.	Regarding claim 9, Xu teaches all the limitations of claim 8. Xu does not expressly teach wherein the loss function comprises a sum of loss terms each relative to a respective pixel, each loss term being of the type:
                
                    -
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                c
                            
                        
                        
                            
                                
                                    y
                                
                                
                                    t
                                    r
                                    u
                                    e
                                
                                
                                    i
                                
                            
                        
                    
                    
                        
                            log
                        
                        ⁡
                        
                            (
                            
                                
                                    y
                                
                                
                                    p
                                    r
                                    e
                                    a
                                
                                
                                    i
                                
                            
                        
                    
                    )
                
            
where: 
- C is the number of classes of the set of classes; 
- i designates a class of the set of classes; 
-                         
                            
                                
                                    y
                                
                                
                                    t
                                    r
                                    u
                                    e
                                
                                
                                    i
                                
                            
                        
                     is a binary indicator if class i is the class provided for the respective pixel by the respective semantic segmentation associated to the 2D floor plan in the dataset; and 
-                         
                            
                                
                                    y
                                
                                
                                    p
                                    r
                                    e
                                    a
                                
                                
                                    i
                                
                            
                        
                     is a probability outputted by the pixel-wise classifier for class i.
Liu discloses that it was well known to use pixelwise softmax cross entropy loss for classification of pixels in a floor plan [Liu, Section 4.1 Junction layer conversion via a CNN, paragraph 1]. The equation above corresponds to the mathematical definition of the cross-entropy loss function. This would help improve accuracy of the CNN system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a cross-entropy loss function, as taught by Liu. This would help improve accuracy of the CNN system.

7-3.	Regarding claim 11, Xu teaches all the limitations of claim 1. Xu does not expressly teach wherein providing the dataset comprises: obtaining a database of 2D floor plans each associated to a respective 3D model; and determining for each 2D floor plan the respective semantic segmentation from the respective 3D model. Liu discloses converting a rasterized floorplan image into a vector-graphics representation using a learning-based approach [Abstract]. Floorplan images are processed from a Rent3D database which contains 3D reconstructions of floor plans [page 2221, left column, paragraph 2]. This would expand the types of floorplans available for training and image segmentation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the CNN system of Xu to determine the semantic segmentation of 2D floor plans from 3D models, as taught by Liu. This would expand the types of floorplans available for training and image segmentation.

Response to Arguments
8.	The Examiner acknowledges the Applicant’s amendments to claims 1, 12, 14, and 18.
	Regarding independent claim 1, Applicant alleges that nothing in Liu et al (“Raster-to-Vector: Revisiting Floorplan Transformation,” October 22, 2017) describes that the pixel-wise classifier is a single layer of the neural network, the neural network includes weights, and the learning includes, with a single optimization algorithm, updating the weights according to the dataset and to a loss function, as has been amended to the claim. Examiner has rejected claim 1 under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al (U.S. Patent No. 10,410,350). Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.
	Similar arguments have been presented for independent claims 12, 14, and 18 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 2-11, 13, 15-17, and 19-20 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 12, 14, and 18. However, as discussed above, Xu is considered to teach claims 1, 12, 14, and 18, and consequently, claims 2-11, 13, 15-17, and 19-20 are rejected.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178